DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in P.R. China on May 16 2019. It is noted, however, that applicant has not filed a certified copy of the CN201910410158.9 application as required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 3 and 14 recite in lines 4-8 “the organic electrochromic material comprises one of tungsten trioxide, molybdenum oxide, and iridium oxide, and a combination thereof; and the inorganic electrochromic material comprises one of polythiophene and its derivative, viologen compound, tetrathiafulvalene compound, and metal phthalocyanine compound, and a combination thereof.” However, “one of tungsten trioxide, molybdenum oxide, and iridium oxide, and a combination thereof” is inorganic material and “one of polythiophene and its derivative, viologen compound, tetrathiafulvalene compound, and metal phthalocyanine compound, and a combination thereof” is organic material. Therefore, claims 3 and 14 are rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 3 and 14 recite in lines 4-8 “the organic electrochromic material comprises one of tungsten trioxide, molybdenum oxide, and iridium oxide, and a combination thereof; and the inorganic electrochromic material comprises one of polythiophene and its derivative, viologen compound, tetrathiafulvalene compound, and metal phthalocyanine compound, and a combination thereof.” However, “one of tungsten trioxide, molybdenum oxide, and iridium oxide, and a combination thereof” is inorganic material and “one of polythiophene and its derivative, viologen compound, tetrathiafulvalene compound, and metal phthalocyanine compound, and a combination thereof” is organic material. Therefore, the claim scope is not clear. For the purpose of examination, the above cited examination is interpreted as “the inorganic electrochromic material comprises one of tungsten trioxide, molybdenum oxide, and iridium oxide, and a combination thereof; and the organic electrochromic material comprises one of polythiophene and its derivative, viologen compound, tetrathiafulvalene compound, and metal phthalocyanine compound, and a combination thereof.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung et al. (US PG-Pub No.: 2015/0379925 A1, hereinafter, “Jung”).
Regarding claim 1, Jung discloses a display panel (10; see Jung, FIGs. 2-4), wherein the display panel (10) comprises:
at least one displaying region (all three E area in P, FIG. 3; there are a plurality of P, ¶ [0048]), each of the at least one displaying region (all three E area) comprising a plurality of pixel points (E, FIG. 3); and
at least one light transmission region (T in P, FIG. 3), wherein each of the at least one light transmission region (T) is disposed adjacent to one of the at least one displaying region (E), and the light transmission region (T) comprises light transmission thin films laminated (34 and 1, FIG. 2 and ¶¶¶ [0045]-[0047] discloses see-through device and dual emission);
wherein each of the at least one light transmission region (T) further comprising a light transmittance adjustment layer (251+252+262, ¶ [0055]) disposed between any adjacent two of the light transmission thin films (34 and 1, FIGs. 2and 4).

Regarding claim 2, Jung discloses the display panel as claimed in claim 1, wherein the light transmittance adjustment layer (251+252+262) comprises: an electrochromic material (252, ¶ [0071]), wherein a light transmittance of the electrochromic material (252) relates to voltages of two ends of the electrochromic material (¶ [0072]); and a first adjustment electrode (251, ¶ [0055]) and a second adjustment electrode (262, ¶ [0055]), wherein the first adjustment electrode (251) and the second adjustment electrode (262) are located respectively on two opposite surfaces of the electrochromic material (252, FIG. 4), and are configured to adjust the voltages of the ends of the electrochromic material (252, ¶ [0072]).

Regarding claim 6, Jung discloses the display panel as claimed in claim 1, wherein the display panel (10) comprises a plurality of displaying regions (all three E area in P, FIG. 3; there are a plurality of P, ¶ [0048] and FIG. 3 shows one P) and a plurality of light transmission regions (T in P, FIG. 3), and the displaying regions (E) and the light transmission regions (T) are disposed alternately (¶¶ [0008] and [0048]; pixels shown in FIG. 3 are next to each other; therefore, E and T are disposed alternately along up-down direction in FIG. 3).

Regarding claim 11, Jung disclose an electrical apparatus (10; see Jung, FIGs. 2-4), wherein the electrical apparatus (10) comprises a display panel (10), and the display panel (10) comprises:
at least one displaying region (all three E area in P, FIG. 3; there are a plurality of P, ¶ [0048]), each of the at least one displaying region (all three E area) comprising a plurality of pixel points (E, FIG. 3); and
at least one light transmission region (T in P, FIG. 3), wherein each of the at least one light transmission region (T) is disposed adjacent to one of the at least one displaying region (E), and the light transmission region (T) comprises light transmission thin films laminated (34 and 1, FIG. 2 and ¶¶¶ [0045]-[0047] discloses see-through device and dual emission);
wherein each of the at least one light transmission region (T) further comprising a light transmittance adjustment layer (251+252+262, ¶ [0055]) disposed between any adjacent two of the light transmission thin films (34 and 1, FIGs. 2 and 4).

Regarding claims 12, Jung discloses the electrical apparatus as claimed in claim 11, wherein the electrical apparatus (10) comprises a transparent showcase (34 and 1 form a transparent showcase, FIG. 2; the light transmittance adjustment layer is 252 and the light transmission thin films laminated are 251+262).

Regarding claim 13, Jung discloses the electrical apparatus as claimed in claim 11, wherein the light transmittance adjustment layer (251+252+262) comprises: an electrochromic material (252, ¶ [0071]), wherein a light transmittance of the electrochromic material (252) relates to voltages of two ends of the electrochromic material (¶ [0072]); and a first adjustment electrode (251, ¶ [0055]) and a second adjustment electrode (262, ¶ [0055]), wherein the first adjustment electrode (251) and the second adjustment electrode (262) are located respectively on two opposite surfaces of the electrochromic material (252, FIG. 4), and are configured to adjust the voltages of the ends of the electrochromic material (252, ¶ [0072]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-5 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US PG-Pub No.: 2015/0379925 A1, hereinafter, “Jung”), as applied to claims 1-2 and 12-13 above, and further in view of Kim et al. (US PG-Pub No.: 2017/0219900 A1, hereinafter, “Kim”).
Regarding claim 3, Jung discloses the display panel as claimed in claim 2.
Jung is silent regarding that the electrochromic material comprises organic electrochromic material and inorganic electrochromic material; the organic electrochromic material comprises one of tungsten trioxide, molybdenum oxide, and iridium oxide, and a combination thereof; and the inorganic electrochromic material comprises one of polythiophene and its derivative, viologen compound, tetrathiafulvalene compound, and metal phthalocyanine compound, and a combination thereof.
Kim, however, discloses a display panel (see Kim, FIGs. 1 and 2A), comprising an electrochromic material (153, ¶ [0036]) comprises organic electrochromic material (¶ [0038]) and inorganic electrochromic material (¶ [0038]); the organic electrochromic material comprises one of tungsten trioxide (¶ [0038]), molybdenum oxide, and iridium oxide, and a combination thereof; and the inorganic electrochromic material comprises one of polythiophene and its derivative, viologen compound (¶ [0038]), tetrathiafulvalene compound, and metal phthalocyanine compound, and a combination thereof.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Jung’s electrochromic material comprising organic electrochromic material and inorganic electrochromic material, with the inorganic electrochromic material comprising one of tungsten trioxide, molybdenum oxide, and iridium oxide, and a combination thereof; and the organic electrochromic material comprising one of polythiophene and its derivative, viologen compound, tetrathiafulvalene compound, and metal phthalocyanine compound, and a combination thereof, as taught by Kim, in order to improve the transmittance adjustable range. Also, the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See MPEP § 2144.07.
Note: for the purpose of examination, “the organic electrochromic material comprises one of tungsten trioxide, molybdenum oxide, and iridium oxide, and a combination thereof; and the inorganic electrochromic material comprises one of polythiophene and its derivative, viologen compound, tetrathiafulvalene compound, and metal phthalocyanine compound, and a combination thereof” is interpreted as “the inorganic electrochromic material comprises one of tungsten trioxide, molybdenum oxide, and iridium oxide, and a combination thereof; and the organic electrochromic material comprises one of polythiophene and its derivative, viologen compound, tetrathiafulvalene compound, and metal phthalocyanine compound, and a combination thereof.”

Regarding claim 4, Jung discloses the display panel as claimed in claim 1.
Jung is silent regarding that the display panel further comprises a brightness inspection unit, and the brightness inspection unit is configured to inspect brightness of an environment in which the display panel is placed; and when the brightness of the environment inspected is higher than threshold brightness, an electrical signal configured to lower brightness of the light transmittance adjustment layer is transmitted.
Kim, however, discloses a display panel (see Kim, FIGs. 1and 2A), comprising a brightness inspection unit (part of 150, ¶ [0047] discloses that brightness is inspected to adjust transmittance accordingly), and the brightness inspection unit (part of 150) is configured to inspect brightness of an environment in which the display panel is placed (¶ [0047]); and when the brightness of the environment inspected is higher than threshold brightness, an electrical signal configured to lower brightness of the light transmittance adjustment layer is transmitted (¶ [0047]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Jung’s display panel further comprising a brightness inspection unit, and the brightness inspection unit is configured to inspect brightness of an environment in which the display panel is placed; and when the brightness of the environment inspected is higher than threshold brightness, an electrical signal configured to lower brightness of the light transmittance adjustment layer is transmitted, as taught by Kim, in order to balance the visual recognition of the device (Kim, ¶ [0047]).

Regarding claim 5, Jung in view of Kim discloses the display panel as claimed in claim 4.
Jung in view of Kim is silent regarding that the threshold brightness is greater than or equal to 60% of current displayed brightness of the display panel.
However, Jung in view of Kim discloses that the purpose of the brightness inspection unit is to optimize the visual recognition of the device.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the threshold brightness greater than or equal to 60% of current displayed brightness of the display panel through experiments to optimize the visual recognition of the device, since it is not inventive to discover the optimum or workable ranges of the threshold. See MPEP § 2144.05(II)(A).

Regarding claim 14, Jung discloses the electrical apparatus as claimed in claim 13.
Jung is silent regarding that the electrochromic material comprises organic electrochromic material and inorganic electrochromic material; the organic electrochromic material comprises one of tungsten trioxide, molybdenum oxide, and iridium oxide, and a combination thereof; and the inorganic electrochromic material comprises one of polythiophene and its derivative, viologen compound, tetrathiafulvalene compound, and metal phthalocyanine compound, and a combination thereof.
Kim, however, discloses a display panel (see Kim, FIGs. 1 and 2A), comprising an electrochromic material (153, ¶ [0036]) comprises organic electrochromic material (¶ [0038]) and inorganic electrochromic material (¶ [0038]); the organic electrochromic material comprises one of tungsten trioxide (¶ [0038]), molybdenum oxide, and iridium oxide, and a combination thereof; and the inorganic electrochromic material comprises one of polythiophene and its derivative, viologen compound (¶ [0038]), tetrathiafulvalene compound, and metal phthalocyanine compound, and a combination thereof.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Jung’s electrochromic material comprising organic electrochromic material and inorganic electrochromic material, with the inorganic electrochromic material comprising one of tungsten trioxide, molybdenum oxide, and iridium oxide, and a combination thereof; and the organic electrochromic material comprising one of polythiophene and its derivative, viologen compound, tetrathiafulvalene compound, and metal phthalocyanine compound, and a combination thereof, as taught by Kim, in order to improve the transmittance adjustable range. Also, the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See MPEP § 2144.07.
Note: for the purpose of examination, “the organic electrochromic material comprises one of tungsten trioxide, molybdenum oxide, and iridium oxide, and a combination thereof; and the inorganic electrochromic material comprises one of polythiophene and its derivative, viologen compound, tetrathiafulvalene compound, and metal phthalocyanine compound, and a combination thereof” is interpreted as “the inorganic electrochromic material comprises one of tungsten trioxide, molybdenum oxide, and iridium oxide, and a combination thereof; and the organic electrochromic material comprises one of polythiophene and its derivative, viologen compound, tetrathiafulvalene compound, and metal phthalocyanine compound, and a combination thereof.”

Regarding claim 15, Jung discloses the electrical apparatus as claimed in claim 12.
Jung is silent regarding that the display panel further comprises a brightness inspection unit, the brightness inspection unit is configured to inspect brightness of an environment in which the display panel is placed; and when the brightness of the environment inspected is higher than threshold brightness, an electrical signal configured to lower brightness of the light transmittance adjustment layer is transmitted.
Kim, however, discloses a display panel (see Kim, FIGs. 1and 2A), comprising a brightness inspection unit (part of 150, ¶ [0047] discloses that brightness is inspected to adjust transmittance accordingly), and the brightness inspection unit (part of 150) is configured to inspect brightness of an environment in which the display panel is placed (¶ [0047]); and when the brightness of the environment inspected is higher than threshold brightness, an electrical signal configured to lower brightness of the light transmittance adjustment layer is transmitted (¶ [0047]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Jung’s display panel further comprising a brightness inspection unit, and the brightness inspection unit is configured to inspect brightness of an environment in which the display panel is placed; and when the brightness of the environment inspected is higher than threshold brightness, an electrical signal configured to lower brightness of the light transmittance adjustment layer is transmitted, as taught by Kim, in order to balance the visual recognition of the device (Kim, ¶ [0047]).

Regarding claim 16, Jung in view of Kim discloses the electrical apparatus as claimed in claim 15.
Jung in view of Kim is silent regarding that the threshold brightness is greater than or equal to 60% of current displayed brightness of the display panel.
However, Jung in view of Kim discloses that the purpose of the brightness inspection unit is to optimize the visual recognition of the device.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the threshold brightness greater than or equal to 60% of current displayed brightness of the display panel through experiments to optimize the visual recognition of the device, since it is not inventive to discover the optimum or workable ranges of the threshold. See MPEP § 2144.05(II)(A).

Claims 7, 9, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US PG-Pub No.: 2015/0379925 A1, hereinafter, “Jung”), as applied to claims 2 and 6 above, and further in view of Bang et al. (US PG-Pub No.: 2019/0349550 A1, hereinafter, “Bang”).
Regarding claim 7, Jung discloses the display panel (10) as claimed in claim 6.
Jung is silent regarding that the displaying region comprises: a substrate; a thin film transistor layer, the thin film transistor layer located on the substrate; a light emitting layer, the light emitting layer located on the thin film transistor layer; and a color filter layer, the color filter layer located on the light emitting layer; and the thin film transistor layer comprises transparent insulation layers laminated, the light transmission thin films of the light transmission region comprise extension portions of the transparent insulation layers extending toward an outside of the thin film transistor layer.
Bang, however, discloses a display panel (see Bang, FIGs. 6-7), comprising a displaying region (31, FIG. 7) comprising: a substrate (1, FIG. 6); a thin film transistor layer (11-14, FIG. 6), the thin film transistor layer (11-14) located on the substrate (1); a light emitting layer (116+117+130, FIG. 6), the light emitting layer (116+117+130) located on the thin film transistor layer (11-14); and a color filter layer (not shown, disclosed in ¶ [0126]), the color filter layer located on the light emitting layer (116+117+130, ¶ [0126]); and the thin film transistor layer (11-14) comprises transparent insulation layers (11-14; ¶ [0077] discloses that 11-14 are insulation layers; ¶ [0067] discloses that region 32 in FIG. 6 is a transmission area, therefore, 11-14 are transparent) laminated (FIG. 6), light transmission thin films (1+2+(11-14)) of a light transmission region (32, ¶ [0067]) comprise extension portions of the transparent insulation layers (11-14) extending toward an outside of the thin film transistor layer (11-14, FIG. 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Jung’s displaying region comprising: a substrate; a thin film transistor layer, the thin film transistor layer located on the substrate; a light emitting layer, the light emitting layer located on the thin film transistor layer; and a color filter layer, the color filter layer located on the light emitting layer; and the thin film transistor layer comprises transparent insulation layers laminated, the light transmission thin films of the light transmission region comprise extension portions of the transparent insulation layers extending toward an outside of the thin film transistor layer, as taught by Bang, in order to form a display device with driving circuit to control the pixels and the color filter to improve the color quality.

Regarding claim 9, Jung in view of Bang discloses the display panel as claimed in claim 7, wherein the light emitting layer (in order to meet the claim limitation, the light emitting layer is Jung’s 211+212+261+110, FIG. 4) comprises a pixel definition layer (110, FIG. 4) made of transparent insulation material (¶ [0057] and FIG. 4), and the light transmittance adjustment layer (251+252+262) is located in the pixel definition layer (110; Jung, FIG. 4).

Regarding claim 17, Jung discloses the display panel as claimed in claim 2, wherein the display panel (10) comprises a plurality of displaying regions (all three E area in P, FIG. 3; there are a plurality of P, ¶ [0048] and FIG. 3 shows one P) and a plurality of light transmission regions (T in P, FIG. 3), and the displaying regions (E) and the light transmission regions (T) are disposed alternately ((¶¶ [0008] and [0048]; pixels shown in FIG. 3 are next to each other; therefore, E and T are disposed alternately along up-down direction in FIG. 3).
Jung is silent regarding that the displaying region comprises: a substrate; a thin film transistor layer, the thin film transistor layer located on the substrate; a light emitting layer, the light emitting layer located on the thin film transistor layer; and a color filter layer, the color filter layer located on the light emitting layer; and the thin film transistor layer comprises transparent insulation layers laminated, the light transmission thin films of the light transmission region comprise extension portions of the transparent insulation layers extending toward an outside of the thin film transistor layer.
Bang, however, discloses a display panel (see Bang, FIGs. 6-7), comprising a displaying region (31, FIG. 7) comprising: a substrate (1, FIG. 6); a thin film transistor layer (11-14, FIG. 6), the thin film transistor layer (11-14) located on the substrate (1); a light emitting layer (116+117+130, FIG. 6), the light emitting layer (116+117+130) located on the thin film transistor layer (11-14); and a color filter layer (not shown, disclosed in ¶ [0126]), the color filter layer located on the light emitting layer (116+117+130, ¶ [0126]); and the thin film transistor layer (11-14) comprises transparent insulation layers (11-14; ¶ [0077] discloses that 11-14 are insulation layers; ¶ [0067] discloses that region 32 in FIG. 6 is a transmission area, therefore, 11-14 are transparent) laminated (FIG. 6), light transmission thin films (1+2+(11-14)) of a light transmission region (32, ¶ [0067]) comprise extension portions of the transparent insulation layers (11-14) extending toward an outside of the thin film transistor layer (11-14, FIG. 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Jung’s displaying region comprising: a substrate; a thin film transistor layer, the thin film transistor layer located on the substrate; a light emitting layer, the light emitting layer located on the thin film transistor layer; and a color filter layer, the color filter layer located on the light emitting layer; and the thin film transistor layer comprises transparent insulation layers laminated, the light transmission thin films of the light transmission region comprise extension portions of the transparent insulation layers extending toward an outside of the thin film transistor layer, as taught by Bang, in order to form a display device with driving circuit to control the pixels and the color filter to improve the color quality.

Regarding claim 19, Jung in view of Bang discloses the display panel as claimed in claim 17, wherein the light emitting layer (in order to meet the claim limitation, the light emitting layer is Jung’s 211+212+261+110, FIG. 4) comprises a pixel definition layer (110, FIG. 4) made of transparent insulation material (¶ [0057] and FIG. 4), and the light transmittance adjustment layer (251+252+262) is located in the pixel definition layer (110; Jung, FIG. 4).

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US PG-Pub No.: 2015/0379925 A1, hereinafter, “Jung”) in view of Bang et al. (US PG-Pub No.: 2019/0349550 A1, hereinafter, “Bang”), as applied to claims 7 and 17 above, and further in view of Kang et al. (US PG-Pub No.: 2011/0163664 A1, hereinafter, “Kang”).
Regarding claim 8, Jung in view of Bang discloses the display panel as claimed in claim 7.
Jung in view of Bang is silent regarding that the light transmittance adjustment layer is located between any adjacent two of the extension portions of the transparent insulation layers toward the outside of the thin film transistor layer.
Kang, however, discloses a display panel (see Kang, FIG. 10), wherein a light transmittance adjustment layer (33, ¶ [0032]) is located between any adjacent two of extension portions of transparent insulation layers (215+34, ¶¶ [0047] and [0060]) toward an outside of an thin film transistor layer (34-218, FIG. 10; Kang discloses that a substrate 1 can be two layers (¶ [0052]), therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Kang’s 34 with two layers, with one layer as a substrate and the other layer as part of the transparent insulation layers). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the light transmittance adjustment layer of Jung in view of Bang located between any adjacent two of the extension portions of the transparent insulation layers toward the outside of the thin film transistor layer, as taught by Kang, in order to optimize the transmission.

Regarding claim 18, Jung in view of Bang discloses the display panel as claimed in claim 17.
Jung in view of Bang is silent regarding that the light transmittance adjustment layer is located between any adjacent two of the extension portions of the transparent insulation layers toward the outside of the thin film transistor layer.
Kang, however, discloses a display panel (see Kang, FIG. 10), wherein a light transmittance adjustment layer (33, ¶ [0032]) is located between any adjacent two of extension portions of transparent insulation layers (215+34, ¶¶ [0047] and [0060]) toward an outside of an thin film transistor layer (34-218, FIG. 10; Kang discloses that a substrate 1 can be two layers (¶ [0052]), therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Kang’s 34 with two layers, with one layer as a substrate and the other layer as part of the transparent insulation layers).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the light transmittance adjustment layer of Jung in view of Bang located between any adjacent two of the extension portions of the transparent insulation layers toward the outside of the thin film transistor layer, as taught by Kang, in order to optimize the transmission.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US PG-Pub No.: 2015/0379925 A1, hereinafter, “Jung”) in view of Bang et al. (US PG-Pub No.: 2019/0349550 A1, hereinafter, “Bang”), as applied to claims 7 and 17 above, and further in view of Lee et al. (US PG-Pub No.: 2019/0214440 A1, hereinafter, “Lee”).
Regarding claim 10, Jung in view of Bang discloses the display panel as claimed in claim 7.
Jung in view of Bang is silent regarding that the light transmittance adjustment layer is located on the light emitting layer, and is disposed alternately with the color filter layer.
Lee, however, discloses a display panel (see Lee, FIG. 3), comprising a light transmittance adjustment layer (600, ¶ [0067]) located on a light emitting layer (P1+P2+P3, FIG. 3), and is disposed alternately with a color filter layer (521+522+523, ¶ [0065]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the light transmittance adjustment layer of Jung in view of Bang located on the light emitting layer, and disposed alternately with the color filter layer, as taught by Lee, in order to optimize the transmittance.

Regarding claim 20, Jung in view of Bang discloses the display panel as claimed in claim 17.
Jung in view of Bang is silent regarding that the light transmittance adjustment layer is located on the light emitting layer, and is disposed alternately with the color filter layer.
Lee, however, discloses a display panel (see Lee, FIG. 3), comprising a light transmittance adjustment layer (600, ¶ [0067]) located on a light emitting layer (P1+P2+P3, FIG. 3), and is disposed alternately with a color filter layer (521+522+523, ¶ [0065]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the light transmittance adjustment layer of Jung in view of Bang located on the light emitting layer, and disposed alternately with the color filter layer, as taught by Lee, in order to optimize the transmittance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273. The examiner can normally be reached 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIA L CROSS/Primary Examiner, Art Unit 2892